DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation "the line" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “a line on which the method is performed”.
Claims 5 and 6 are rejected as being indefinite because they depend from claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Calugi et al. (EP 685329 A2), hereinafter Calugi, in view of Andresen, Jr. et al. (US 2,867,158), hereinafter Andresen, in further view of Sardella (US 7,635,124).
Regarding claim 1, Calugi discloses a method of producing covered boxes (formed from F and S in Figure 1), the method comprising:
transporting a plurality of covering blanks (F in Figures 1 and 11) from a loading position (right end of 5 in Figure 1) to an unloading position (left end of 5 in Figure 1), by means of a conveyor unit (5 in Figure 1) including a belt (5) driven intermittently by a conveyor actuator (the “kinematic chains” described in Col. 8 lines 46-53) in a sequence of movements, starting at respective movement instants (the instants in which 5 is in motion) and alternated with corresponding stops (the instants in which 5 is stationary as described in Col. 6 lines 30-32 and Col. 8 lines 41-43) (Col. 8 lines 41-53, Col. 6 lines 27-34, Col. 3 lines 7-12);
picking up the covering blanks (F) and feeding them to the loading position (right end of 5 in Figure 1) of the belt (5) by means of a feed unit (157 in Figure 11), in a sequence of feed instants (the instants in which 157 feeds a blank F forward) corresponding to the sequence of movements (Col. 8 lines 6-34);
positioning each box (S in Figure 1) of a plurality of boxes (S) in alignment on a corresponding covering blank (F) disposed on the belt (5), at a coupling position (7 in Figure 1) interposed between the loading position (right end of 5 in Figure 1) and the unloading position (left end of 5 in Figure 1) (apparent from Figure 1, Col. 3 lines 7-25);
spreading glue on one face of the covering blanks (F) which will come into contact with a corresponding surface of the boxes (S) to be covered (Col. 3 lines 7-25, Col. 8 lines 25-31, Col. 1 lines 4-6); and
transporting the boxes (S) coupled to the respective covering blanks (F) as far as the unloading position (left end of 5 in Figure 1) by means of the conveyor unit (5) (Col. 6 lines 30-34).
However, Calugi does not disclose: the boxes are made of cardboard; receiving box blanks in an erecting machine and folding the box blanks to form the corresponding boxes; feeding the boxes coupled to the respective covering blanks to a covering machine which folds each covering blank into contact with a respective box in such a way as to cover the respective box; adjustably setting, through a control unit, a phase displacement of the feed instants relative to corresponding movement instants of the belt, wherein the control unit adjusts the phase displacement of the feed instants relative to the sequence of stops of the belt; and with the control unit, receiving format data representing a format of the covering blanks, and adjusting the phase displacement of the feed instants relative to the sequence of stops of the belt.
Andresen teaches that it was known to: receive box blanks (b in Figures 1 and 2) in an erecting machine (S in Figures 1 and 2) and fold the box blanks (b) to form corresponding boxes (B in Figures 1 and 2) (Col. 3 lines 14-19); and feed the boxes (B) coupled to respective covering blanks (W in Figures 1 and 2) to a covering machine (M in Figures 1 and 2) which folds each covering blank (W) into contact with a respective box (B) in such a way as to cover the respective box (B) (Col. 3 line 32 – Col. 4 line 14), in order to form the boxes (B) and completely apply and wrap the covering blanks (W) around the boxes (B) using a single system (the system shown in Figures 1 and 2) (Col. 1 lines 36-44, Col. 3 line 5 – Col. 4 line 14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Calugi to incorporate the teachings of Andresen by: receiving box blanks in an erecting machine and folding the box blanks to form the corresponding boxes (S of Calugi); and feeding the boxes (S of Calugi) coupled to the respective covering blanks (F of Calugi) to a covering machine which folds each covering blank into contact with a respective box in such a way as to cover the respective box; because doing so would achieve the predictable results of forming the boxes and completely applying and wrapping the covering blanks around the boxes using a single system. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Calugi in view of Andresen teaches all the limitations of the claim as stated above but does not expressly teach: the boxes are made of cardboard; adjustably setting, through a control unit, a phase displacement of the feed instants relative to corresponding movement instants of the belt, wherein the control unit adjusts the phase displacement of the feed instants relative to the sequence of stops of the belt; and with the control unit, receiving format data representing a format of the covering blanks, and adjusting the phase displacement of the feed instants relative to the sequence of stops of the belt.
Sardella teaches that it was known to: adjustably set, through a control unit (computer 35 in Figure 2), a phase displacement of feed instants (“drive”/“beta” phases) of a feed unit (16 in Figure 1) driven by a feed actuator (34 in Figure 2) relative to corresponding movement instants of a vacuum transfer unit (20 in Figure 1, which is analogous to belt 5 of Calugi since they both linearly feed blanks forward) (Col. 4 line 49 – Col. 5 line 48, Col. 6 lines 13-17, Col. 3 lines 29-38, Col. 4 lines 29-46); and with the control unit (computer 35), receive format data (the velocity, acceleration, and deceleration data of servo motor 34 which correspond to a particular length of blanks 10 and which are entered into computer 35) representing a format (“length”) of blanks (10 in Figures 1 and 3) and adjust the phase displacement of the feed instants (“drive”/“beta” phases) (Col. 6 lines 13-17, Col. 6 line 63 – Col. 7 line 4, Col. 5 lines 9-53), in order to allow the feeder (16) to feed successive blanks (10) with little or no gap between them regardless of the format (“length”) of blanks (10) and thereby increase the production rate of a system (the system shown in Figure 1) which processes the blanks (10) (Col. 3 lines 8-20, Col. Col. 8 lines 41-45, Col. 7 lines 37-67, Col. 5 lines 35-40, Col. 2 lines 9-19).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Calugi in view of Andresen to incorporate the teachings of Sardella by: substituting the feed unit (157) of Calugi for a feed unit and a feed actuator as taught by Sardella; adjustably setting, through a control unit, a phase displacement of the feed instants relative to corresponding movement instants of the belt (5 of Calugi); and with the control unit, receiving format data representing a format of the covering blanks (F of Calugi), and adjusting the phase displacement of the feed instants; because doing so would allow the feeder to feed successive covering blanks with little or no gap between them regardless of the format of covering blanks and thereby increase the production rate of the system of Calugi in view of Andresen.
Calugi in view of Andresen in further view of Sardella teaches: that the control unit (computer 35 of Sardella) adjusts the phase displacement of the feed instants (“drive”/“beta” phases of Sardella) relative to the sequence of stops (the instants in which 5 of Calugi is stationary) of the belt (5 of Calugi) (Because Sardella teaches, in Col. 4 lines 43-46, Col. 8 lines 41-45, Col. 6 lines 34-40, and Col. 7 line 37 – Col. 8 line 2, feeding blanks 10 in register/synchronism with nip rolls 14 and vacuum transfer unit 20 [which is analogous to belt 5 of Calugi as explained above] while the nip rolls 14 and vacuum transfer unit 20 [which is analogous to belt 5 of Calugi] are in motion, and Calugi discloses intermittently driving belt 5 in Col. 8 lines 41-45 and Col. 6 lines 27-34. Thus, when the phase displacement of the feed instants of Calugi are adjusted by the control unit as taught by Sardella, the phase displacement of the feed instants will necessarily be adjusted relative to the sequence of stops of belt 5 of Calugi); and adjusting, with the control unit (computer 35 of Sardella), the phase displacement of the feed instants (“drive”/“beta” phases of Sardella) relative to the sequence of stops (the instants in which 5 of Calugi is stationary) of the belt (5 of Calugi) (Because Sardella teaches, in Col. 4 lines 43-46, Col. 8 lines 41-45, Col. 6 lines 34-40, and Col. 7 line 37 – Col. 8 line 2, feeding blanks 10 in register/synchronism with nip rolls 14 and vacuum transfer unit 20 [which is analogous to belt 5 of Calugi as explained above] while the nip rolls 14 and vacuum transfer unit 20 [which is analogous to belt 5 of Calugi] are in motion, and Calugi discloses intermittently driving belt 5 in Col. 8 lines 41-45 and Col. 6 lines 27-34. Thus, when the phase displacement of the feed instants of Calugi are adjusted by the control unit as taught by Sardella, the phase displacement of the feed instants will necessarily be adjusted relative to the sequence of stops of belt 5 of Calugi).
Calugi in view of Andresen in further view of Sardella teaches all the limitations of the claim as stated above but does not expressly teach: the boxes are made of cardboard.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the boxes of Calugi out of cardboard so that the boxes are cardboard boxes, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0001, 0012-0015, 0022, 0061, 0114, 0115, 0150, and 0196 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 4, Calugi in view of Andresen in further view of Sardella teaches that the line (the line shown in Figure 1 of Calugi as modified in view of Andresen and Sardella) comprises a feed actuator (34 of Sardella), separate from the conveyor actuator (the “kinematic chains” described in Col. 8 lines 46-53 of Calugi) (because Sardella teaches, in Figure 2, Col. 5 line 54 – Col. 6 line 17, and Col. 6 line 63 – Col. 7 line 4, that feed actuator 34 is separate from the actuator of vacuum transfer unit 20 [which is analogous to belt 5 of Calugi as explained above]) and wherein feeding the covering blanks (F of Calugi) is performed by means of the feed unit (16 of Sardella) driven by the feed actuator (34 of Sardella) (Col. 5 line 54 – Col. 6 line 17 and Col. 6 line 63 – Col. 7 line 4 of Sardella).
Regarding claim 5, Calugi in view of Andresen in further view of Sardella teaches that the control unit (computer 35 of Sardella) activates the feed actuator (34 of Sardella) and the conveyor actuator (the “kinematic chains” described in Col. 8 lines 46-53 of Calugi) in a synchronous and phase-displaced manner as a function of the phase displacement of the feed instants (“drive”/“beta” phases of Sardella) relative to the corresponding stops (the instants in which 5 of Calugi is stationary) of the belt (5 of Calugi) (because Sardella teaches, in Col. 4 lines 43-46, Col. 8 lines 41-45, Col. 6 lines 34-40, and Col. 7 line 37 – Col. 8 line 2, feeding blanks 10 in synchronism with nip rolls 14 and vacuum transfer unit 20 [which is analogous to conveyor unit 5 of Calugi since they both linearly feed blanks forward] while the nip rolls 14 and vacuum transfer unit 20 [which is analogous to conveyor unit 5 of Calugi] are in motion, and Calugi discloses intermittently driving coveyor unit 5 in Col. 8 lines 41-45 and Col. 6 lines 27-34).
Regarding claim 6, Calugi in view of Andresen in further view of Sardella teaches that the control unit (computer 35 of Sardella) activates the feed actuator (34 of Sardella) in the sequence of feed instants (“drive”/“beta” phases of Sardella), which are temporally located in respective time intervals during which the belt (5 of Calugi) is in motion (because Sardella teaches, in Col. 4 lines 43-46, Col. 8 lines 41-45, Col. 6 lines 34-40, and Col. 7 line 37 – Col. 8 line 2, feeding blanks 10 in register/synchronism with nip rolls 14 and vacuum transfer unit 20 [which is analogous to belt 5 of Calugi since they both linearly feed blanks forward] while the nip rolls 14 and vacuum transfer unit 20 [which is analogous to belt 5 of Calugi] are in motion).
Regarding claim 7, Calugi in view of Andresen in further view of Sardella teaches that feeding the covering blanks (F of Calugi) to the loading position (right end of 5 in Figure 1 of Calugi) of the belt (5 of Calugi) is performed with the belt (5 of Calugi) of the conveyor unit in motion (because Sardella teaches, in Col. 4 lines 43-46, Col. 8 lines 41-45, Col. 6 lines 34-40, and Col. 7 line 37 – Col. 8 line 2, feeding blanks 10 in register/synchronism with nip rolls 14 and vacuum transfer unit 20 [which is analogous to belt 5 of Calugi since they both linearly feed blanks forward] while the nip rolls 14 and vacuum transfer unit 20 [which is analogous to belt 5 of Calugi] are in motion).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Calugi in view of Andresen in further view of Sardella in further view of Okazaki et al. (US 2005/0189703), hereinafter Okazaki.
Regarding claim 2, Calugi in view of Andresen in further view of Sardella teaches all the limitations of the claim as stated above except: the control unit varies the sequence of movements and the stops of the belt.
Okazaki teaches that it was known to provide a control unit (28, 30, and 32 collectively in Figure 1) that varies a sequence of movements and stops of a belt (46 in Figure 1) (by setting the feed length L of the belt 46 as a function of the length L1 of the blanks 18, as described in Paragraphs 0060, 0110, 0111, 0043, and 0013), in order to allow the control unit (28, 30, and 32 collectively) to make operational settings through a simple process and allow the belt (46) to intermittently convey blanks (18) of various different sizes to a desired destination (the location of 20 in Figure 1) (Paragraphs 0014, 0009, 0034, 0043, and 0007).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the control unit (computer 35 of Sardella) of Calugi in view of Andresen in further view of Sardella so that it varies the sequence of movements and the stops of the belt (5 of Calugi), as taught by Okazaki, because doing so would allow the control unit to make operational settings through a simple process and allow the belt to intermittently convey covering blanks (F of Calugi) of various different sizes to a desired destination.
Regarding claim 3, Calugi in view of Andresen in further view of Sardella teaches all the limitations of the claim as stated above except: the control unit sets the sequence of movements and the stops of the belt as a function of the format data.
Okazaki teaches that it was known to provide a control unit (28, 30, and 32 collectively in Figure 1) that sets a sequence of movements and stops of a belt (46 in Figure 1) as a function of format data (length L1 in Figure 1) representing a format (length) of blanks (18 in Figure 1) (by setting the feed length L of the belt 46 as a function of the length L1 of the blanks 18, as described in Paragraphs 0060, 0110, 0111, 0043, and 0013), in order to allow the control unit (28, 30, and 32 collectively) to make operational settings through a simple process and allow the belt (46) to intermittently convey blanks (18) of various different sizes to a desired destination (the location of 20 in Figure 1) (Paragraphs 0014, 0009, 0034, 0043, and 0007).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the control unit (computer 35 of Sardella) of Calugi in view of Andresen in further view of Sardella so that it sets the sequence of movements and the stops of the belt (5 of Calugi) as a function of the format data, as taught by Okazaki, because doing so would allow the control unit to make operational settings through a simple process and allow the belt to intermittently convey covering blanks (F of Calugi) of various different sizes to a desired destination.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the prior art taken alone or in combination fails to disclose or render obvious the steps of: transporting a plurality of covering blanks from a loading position to an unloading position by means of a conveyor unit including a belt; picking up the covering blanks and feeding them to the loading position of the belt by means of a feed unit; applying, with a first suction zone of the belt adjacent to the feed unit, a first suction force on the covering blanks; and applying, with a second suction zone of the belt spaced from the feed unit, a second suction force on the covering blanks, wherein the second suction force is smaller than the first suction force.
The combination of these limitations makes dependent claim 8 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
After exhaustive searching, the closest prior art reference found by the examiner was Sevak et al. (US 3,961,784), hereinafter Sevak. Regarding claim 8, Calugi in view of Andresen in further view of Sardella teaches all the limitations of claim 1 from which claim 8 depends, as explained in the 103 rejection of claim 1 above. In addition, Sevak teaches that it was known to: apply, with a first suction zone (the portion of belt 35 adjacent to high pressure vacuum shoe 43 in Figure 2) of a belt (35 in Figure 2), a first suction force (high suction force) on blanks (“documents” from stack 53 in Figure 2) (Col. 4 line 57 – Col. 5 line 12); and apply, with a second suction zone (the portion of belt 35 adjacent to low pressure vacuum chamber 41 in Figure 2) of the belt (35), a second suction force (low suction force) on the covering blanks (“documents” from stack 53) (Col. 4 lines 23-56), wherein the second suction force (low suction force) is smaller than the first suction force (high suction force) (because portion of belt 35 adjacent to high pressure vacuum shoe 43 applies a high pressure vacuum while the portion of belt 35 adjacent to low pressure vacuum chamber 41 applies a low pressure vacuum, and the suction force of a low pressure vacuum is smaller than that of a high pressure vacuum, Col. 5 lines 39-49, Claim 8). However, Sevak taken alone or in combination with the prior art fails to teach that the first suction zone (the portion of belt 35 adjacent to high pressure vacuum shoe 43) is adjacent to a feed unit which picks up blanks and feeds them to a loading position of the belt (35), and that the second suction zone (the portion of belt 35 adjacent to low pressure vacuum chamber 41) is spaced from such a feed unit.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/Examiner, Art Unit 3731